 

 

Case 7:16-cr-00529-NSR Document 217 Filed 01/07/20 Page 1 of 1

MARGARET M. SHALLEY, ESQ.

MARGARET M. SHALLEY & ASSOCIATES, LLC
225 Broadway, Suite 715
New York, NY 10007
212-571-2670 (Phone)
212-566-8165 (Fax)
margaretshalley@aol.com

 

January 7, 2020

VIA ECF & FIRST CLASS MAIL
The Honorable Nelson S. Roman
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
Re: U.S. y. Duane Taylor
16 Cr, 529 (NSR) - | ©

Dear Judge Roman:

I represent Duane Taylor, the defendant in the above-referenced matter. The
purpose of this letter is to respectfully request an adjournment of the conference currently
scheduled for January 9, 2020. Counsel is sick with bronchitis and will be unable to attend.
I have spoken to Chambers and the Government and the parties are available on January
23, 2020 at 12 pm. The Government consents to this request. Accordingly, it is
respectfully requested that the Court adjourn the conference to January 23, 2020. The
Court’s time and consideration of this matter is greatly appreciated.

 

Respectfully submitted,
/s/

Margaret M. Shalley

cc! AUSA Chris Clore .o. )
USPO Erica Cudina Tre Initial VOSE Col. sched led f,
(via email) Joan. A, 220 1S adyournad gak\ Jan. ( T,

(O02 ak 12-08 p». Clerk of Me Covet
cerpested fo derminste the moan (dee.

tl Foe

 

lates | HON.NELSONS,ROMAN
wh Ec. UNJTED STATES DISTRICT JUDGE

 

 

 
